DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/803/348, filed 02/27/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/10/2020 has been entered.  Claims 1-17 are now pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-17, in the reply filed on 02/01/2022 is acknowledged.
Claims 1-17 have been fully considered in examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gorgolis (“Graphene aerogels: a review”) in view of Wang (“Nanostructured Si–C composite anodes for lithium-ion batteries”) and Worsley (“Mechanically robust and electrically conductive carbon nanotube foams”) (see enclosed documents for citations). 
Regarding claim 1,
Gorgolis teaches a carbon composition [019] comprising:
a carbon material, comprising a fibrillar morphology ([019], “CNT”), 
the fibrillar morphology comprising a plurality of carbon struts, wherein the carbon struts define a plurality of pores ([019], “CNTs”; it is the examiner’s position that carbon nanotubes are carbon struts and any amount of thru-space between the struts thereof defines macropores aka pores). 
However, Gorgolis fails to teach a silicon-based material, wherein the carbon content is greater than 10 wt%.  Wang teaches a silicon-based carbon composition [003], wherein the carbon composition includes greater than about 10% by weight of the silicon-based material ([003], “40% weight carbon”) because silicon allows for high lithium storage capacity and cycle life [009] ; it is the examiners position that majority of the remaining 60% of the weight is Si as evidenced by the x-ray diffraction only containing Si peaks (see Fig. 2)).  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the silicon of Wang with the carbon composition of Gorgolis in order to improve the lithium storage capacity and cycle life.
While modified Gorgolis teaches pyrolysis [013] which interconnects carbon struts, Gorgolis fails to explicitly teach the carbon struts to be interconnected.  Worsley teaches a carbon composition with interconnected carbon struts ([006], “the network structure of CNT-based foams is comprised of randomly interconnected filament-like struts”) in order to exhibit remarkable physical and electrical properties (see summary).  Thus, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the interconnected carbon struts with the carbon composition of modified Gorgolis in order to exhibit remarkable properties within the electrode and improve battery performance and lifetime. Additionally, in figure 2 of Worsley, we see that silica is capable of even higher strengths than the interconnected carbon struts, which can used as a precursor for making silicon in silicon-carbon electrodes, thus further motivating the combination of the silicon-carbon electrode of Wang with the carbon composition of Gorgolis. 
Regarding claim 2,
Modified Gorgolis teaches the carbon composition of claim 1 (as described above), characterized by a Young’s modulus of at least about 0.2 GPa (Worsley, Fig. 2, highest-value black square), which, absent a showing of criticality and unexpected results, is substantially the same as .2 GPA.  Modified Gorgolis teaches that increasing the density increases the young’s modulus (Fig. 2 description in Worsley) so it would have been obvious to one of ordinary skill in the art to optimize the Young’s modulus by increasing the density of the material so that the material is better protected against stress. 
Gorgolis teaches carbon aerogels to be .11-.1g/cc (Fig. 5(d)) which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 3,
Modified Gorgolis teaches the carbon composition of claim 1 (as described above).  Additionally, Gorgolis teaches carbon aerogels to be .11-.1g/cc which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
Similarly, the highest conductivity taught by Gorgolis is 9 S/cm which, absent a showing of criticality and unexpected results, is substantially the same as 10 S/cm; Gorgolis teaches that that conductivity increases with density for particularly a fibrillar morphology (Fig. 4(d), ‘CNT’) and therefore it would have been obvious for one to optimize the conductivity by increasing the density of the fibrillar carbon composition to improve performance as an electrode material [035].
Regarding claim 4,
Modified Gorgolis teaches the carbon composition of claim 1 (see elements of claim 1 above), wherein the carbon material comprises a carbon aerogel (see Abstract, “carbon aerogel”).
Regarding claim 5,
Modified Gorgolis teaches the carbon composition of claim 4 (see elements of claim 4 above), wherein the carbon material comprises a polyimide-derived (PI) carbon aerogel to fabricate carbon aerogels with multimodal pores (Gorgolis, [029])  
Regarding claim 6,
Modified Gorgolis teaches the carbon composition of claim 1, wherein Wang teaches the carbon material comprises residual nitrogen of at least about 4 wt% (see elements of claim 5 above).  Nitrogen is inherently present in polyimide at about at least 4 wt% (~28 g of N/ ~588 g polyimide per mol).
Regarding claim 7,
Modified Gorgolis teaches the carbon composition of claim 1 (see elements of claim 1 above), wherein the carbon composition is in a monolith form (Gorgolis, Table 1, [032], “carbon aerogel”). It is the examiner’s position that the formed, 3D shape (as opposed to, for example, powder form) indicates the aerogel is in monolith form.
Regarding claim 8,
Modified Gorgolis teaches the carbon composition of claim 7 (see elements of claim 7 above), wherein the monolithic carbon composition is binder-free, as Gorgolis is silent to any use of a binder in the monolithic carbon aerogel.
Regarding claim 12,
Modified Gorgolis teaches the carbon composition of claim 1 (see elements of claim 1 above), in which Wang teaches the Si nanoparticles are cushioned by the porous, amorphous carbon [009], but fails to specifically teach the silicon-based material present at least partially within a pore of the plurality of pores of the carbon material.  Gorgolis teaches a composite structure made porous [028] so that there are a larger number of edge sites for metal ions to infiltrate resulting in a higher capacity.  The location of the silicon-based material at least partially within the pores structure is due to the pore boundaries being the lowest energy location for the silicon to reside, accordingly the positioning of the silicon is only an emergent property of the structure being porous.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to ensure the silicon-based material, as taught by Wang, is present at least partially within the pore structure of the carbon material in order to increase capacity, as taught by Gorgolis.
Regarding claim 13,
Modified Gorgolis teaches the carbon composition of claim 1, wherein Wang teaches the carbon material includes about 25% to 65% of silicon by weight of the carbon material (see elements of claim 1, “60%”).
Regarding claim 14,
Modified Gorgolis teaches the carbon composition of claim 1, wherein Wang teaches the carbon composition has a capacity of at least about 800 mAh/g (see elements of claim 1 above).
Regarding claim 15,
Modified Gorgolis teaches an electrode comprising the carbon composition of claim 1 (see Wang: abstract, “electrodes” and elements of claim 1 above).
Regarding claim 16,
Modified Gorgolis teaches an energy storage device comprising the carbon composition of claim 1 ([022], “energy storage device”).  
Regarding claim 17,
Modified Gorgolis teaches the energy storage device of claim 16 (see elements of claim 16 above), wherein the energy storage device is a lithium-ion battery (see Wang: abstract, “lithium ion batteries”).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gorgolis (“Graphene aerogels: a review”) in view of Wang (“Nanostructured Si–C composite anodes for lithium-ion batteries”), Worsley (“Mechanically robust and electrically conductive carbon nanotube foams”), and Larson (US 20180067262 A1) (see enclosed documents for citations).
Regarding claim 9,
Modified Gorgolis teaches the carbon composition of claim 8 (see elements of claim 8 above), but fails to teach wherein the monolithic carbon aerogel has a thickness between about 10 micrometers and about 500 micrometers. Larson teaches a monolithic carbon aerogel with a thickness between about 10 micrometers and about 500 micrometers. ([0199], “up to 500 micrometers, less than 5 micrometers”) which allows for a more precise overall shape.  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the dimensions of the monolithic carbon aerogel taught by Larson with the carbon composition taught by modified Wang in order to have more precise overall shape.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gorgolis (“Graphene aerogels: a review”) in view of Wang 2004 (“Nanostructured Si–C composite anodes for lithium-ion batteries”), Worsley (“Mechanically robust and electrically conductive carbon nanotube foams”), and Wang 2010 (“Preparation and performances of carbon aerogel microspheres for the application of supercapacitor”) (see enclosed documents for citations).
Regarding claim 10,
Modified Gorgolis teaches the carbon composition of claim 1 (see elements of claim 1 above), but fails to teach wherein the carbon composition is in a particulate form.  Wang (2010) teaches wherein the carbon composition is in a particulate form to achieve a higher capacity (see Introduction, “aerogel particulates”). It would have been obvious to one of ordinary skill in the art to have combined the carbon composition taught by Gorgolis with the particulate from taught by Wang (2010) in order to achieve higher capacity. 
Regarding claim 11,
Modified Gorgolis teaches the carbon composition of claim 10 (see elements of claim 10 above), wherein the particulate carbon composition has a diameter of about 1 micrometer to about 50 micrometers (Wang 2010, see abstract, “4 micrometers”).
Response to Arguments
Applicant’s arguments, see remarks, filed 06/10/2022, with respect to the rejection of claim 1 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under U.S.C. 103 under Gorgolis in view of Wang which remedies the deficiencies caused by the applicant’s amendment, such that the new 103 rejection is sustained. 
Applicant argues that Gorgolis does not have a fibrillar morphology and that a “plate like lamellar morphology cannot reasonably be presumed to disclose or suggest the claimed ‘fibrillar morphology of a plurality of interconnected carbon struts’”.  However, this is not persuasive as Gorgolis teaches an aerogel with carbon nanotubes which are fibrillar in nature ([019], “20 wt% MWCNTs affects significantly the aerogel microstructure and physical properties, like density”); mixture with plate-like graphene does not preclude a plurality of interconnected carbon struts. 
However, the examiner notes that Gorgolis does not specify the struts of carbon as interconnected.  Accordingly, Worsley has been added in combination to meet these deficiencies.  Worsley teaches pyrolization to increase the density and strength of a fibrillar carbon network.  Additionally, in figure 2 of Worsley, we see that silica is capable of even higher strengths, which can used as a precursor for making silicon in silicon-carbon electrodes, thus further obviating combination with Gorgolis in view of Wang.
Applicant argues that the modulus of Gorgolis is much lower than claimed.  However, this is not persuasive as the modulus value referenced was not mapped in the rejection. 
Applicant argues that the modulus in Figure 5(d) is not enabled by Gorgolis itself, and is not as high as 0.2 GPa, and is the modulus of a “paraffin/porous-graphite-matrix composite.” However, this is not persuasive, as the latter composite is not mapped to such a material (which is found in reference 50), but rather in reference 106 (see Figure 5(d) description).  While these values are not discovered by Gorgolis, they teach, before the filing date of the claimed invention, the underlying and inherent relationship between density and modulus as well as pyrolysis, a method for increasing density and interconnecting carbon struts. 
Furthermore, the modulus of claim 2 is now mapped to Worsley with a Young’s modulus of at least about 0.2 GPa (Worsley, Fig. 2, highest-value black square, a porous material), which, absent a showing of criticality and unexpected results, is substantially the same as .2 GPA.  Modified Gorgolis teaches that increasing the density increases the Young’s modulus (Fig. 2 description in Worsley) such that it would have been obvious to one of ordinary skill in the art to optimize the Young’s modulus by increasing the density of the material so that the material is better protected against stress. Accordingly, applicant’s argument that the high modulus is an unexpected result for a porous carbon material is also moot.
Applicants other arguments are in virtue of their dependency on a rejected claim 1.  However, this is not persuasive because the rejection on claim 1 has been sustained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Via “Tensile modulus modeling of carbon black/polycarbonate, carbon nanotube/polycarbonate, and exfoliated graphite nanoplatelet/polycarbonate composites” for teaching mechanical properties of graphite as a conductive filler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728     


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728